Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/383,097 which is a CON of 11,144,731 (16/128,227) and 10,102,201 (14/954,810).  All claims have been examined and are currently pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 10, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8, 10 of U.S. Patent No. 11,144,731 (16/128,227). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations, where the patent limitations present a narrower version than the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to remove limitations and still accomplish the desired objective of accessing and implementing natural language modules to process a query (“omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.  In re Karlson, 136 USPQ 184.)

4.	Claims 1, 4, 5, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 18, 21, 24 of U.S. Patent No. 10,102,201 (14/954,810). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations, where the patent limitations present a narrower version than the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to remove limitations and still accomplish the desired objective of accessing and implementing natural language modules to process a query (“omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.  In re Karlson, 136 USPQ 184.)

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5, 7-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeracaris et al (8,484,031).

Regarding claim 1 Yeracaris et al (8,484,031) teaches A method comprising: 
receiving a natural language query including one or more words (fig 5A; col 3 l. 39 – 42: natural language understanding; col 6 l. 33-36; col 8 l. 51-52: customer interacts with the interactive response system; col 9 l. 23-24: customers spoken input; col 13 l. 59-60 user utterance, request for performance of task); 
accessing a collection of natural language modules, natural language modules being configured to process sets of natural language queries (col 3 l. 39 – 42: interactive response system mixes HSR subsystems with ASR subsystems to facilitate natural language understanding and improve overall capability of voice user interfaces; 
col 3 l. 43-44: ASR proxy is used to implement an IVR system
col 3 l. 51-55: the ASR proxy includes a recognition decision engine and a results decision engine. In a related aspect, these two engines facilitate recognition performance, natural language understanding and recognition and grammar tuning.
col 12 l 56 – col 13 l 2: In a preferred embodiment, IVR system 100 is implemented using multiple available real-time ASRs in support systems 108. In practice, each ASR is found to have strengths and weaknesses, and success in particular areas is usable by iRouter 101 to determine which ASR to use in a particular circumstance, as well as by training subsystem 710 to determine which ASR could benefit from training in a particular circumstance. Currently available ASRs include those from Carnegie Mellon University (Sphinx), Nuance, Dragon, Luquendo, Lumenvox, AT&T, SRI International, Nexidia, Microsoft and Google. As only select ASRs are available for no cost (e.g., under open source licenses), financial considerations may limit the number of ASRs to include in support systems 108.;
col 17 l. 17-20: real-time ASR used to determine business intent;
col 18 l. 19 -20: test ASRs to determine performance levels;
where in the application: natural language module is defined as a module that provides query interpretation); 
identifying a natural language module, from the collection of natural language modules, to interpret the natural language query (col 18 l. 19 -20; col 18 l. 24-27: if an ASR is found to perform sufficiently well … in determining a business meaning, iRouter 101 routes utterances to that ASR far more often ); 
computing an interpretation of the natural language query using the identified natural language module (col 17 l. 17-20; col 18 l. 19 -20; col 18 l. 24-27; col 18 32-35: favor a first ASR for response interpretation for movies or meals (FIG. 5A), and favor a second ASR for response interpretation for seat assignments, plane info, and select other choices shown in FIG. 5B.); and 
returning a response to the natural language query using the computed interpretation (fig 5A; col 5 l. 6 interactive response system; col 6 l. 46-47: respond to customer; l. 48-54).  


Regarding claim 2 Yeracaris teaches The method of claim 1, wherein returning a response to the natural language query comprises generating a composite response including: 
performing a command corresponding to the computed interpretation (col 9 l. 47-50); and 
outputting a command response for a user (col 6 l. 48-54 – receiving user request, system processing request, and returning result).  

Regarding claim 3 Yeracaris teaches The method of claim 2, wherein outputting a command response comprises outputting a spoken response (col 6 l. 48-54 sound clips to play back to a customer, text-to-speech).  

Regarding claim 4 Yeracaris teaches The method of claim 1, wherein identifying a natural language module comprises identifying a natural language module in a domain associated with the one or more words (col 18 32-35 - specific module for certain domain).  

Regarding claim 5 Yeracaris teaches The method of claim 1, wherein receiving a natural language query comprises receiving a speech query (col 6 l. 33-36; col 8 l. 32-33 utterances).  


Regarding claim 7 Yeracaris teaches The method of claim 1, wherein identifying a natural language module comprises comparing the received natural language query to the sets of natural language queries corresponding to the natural language modules (col 18 l. 19-40 test ASRs).  

Regarding claim 8 Yeracaris teaches The method of claim 1, further comprising accessing context information associated with the received natural langue query (col 17 l. 17-18 determine intent); and 
wherein identifying a natural language module comprises identifying the natural language module based on the context information (col 18 19-40: favor a first ASR for response interpretation for movies or meals (FIG. 5A), and favor a second ASR for response interpretation for seat assignments, plane info, and select other choices shown in FIG. 5B.).  

Regarding claim 9 Yeracaris teaches The method of claim 1, wherein computing an interpretation of the natural language query comprises computing an interpretation of the one or more words using the identified natural language module (col 18 l. 19-40 if an ASR is found to perform sufficiently well in comparison with an IA in determining a business meaning, iRouter 101 routes utterances to that ASR far more often; interpretation).  


Regarding claim 10 Yeracaris teaches A computer system (fig 9; col 5 l. 6 interactive response system) comprising: 
a processor (fig 9); and 
system memory coupled to the processor and storing instructions configured to cause the processor (fig 9) to: 
receive a natural language query including one or more words; 
access a collection of natural language modules, natural language modules being configured to process sets of natural language queries; 
identify a natural language module, from the collection of natural language modules, to interpret the natural language query; 
compute an interpretation of the natural language query using the identified natural language module; and 
return a response to the natural language query using the computed interpretation.  
	Claim 10 recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 

Claim 11 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning

Claim 13 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning
Claim 14 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6, 12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeracaris et al (8,484,031) in view of Talwar et al (2015/0056951).


Regarding claim 6 Yeracaris does not specifically teach where Talwar teaches The method of claim 1, wherein receiving a natural language query comprises receiving a natural language query in an automobile
([0027] Turning now to FIG. 2, there is shown an exemplary architecture for an automatic speech recognition or ASR system 210 that may be used to enable the presently disclosed method. In general, a vehicle occupant vocally interacts with an ASR system for one or more of the following fundamental purposes: training the system to understand a vehicle occupant's particular voice; storing discrete speech such as a spoken nametag or a spoken control word like a numeral or keyword; or recognizing the vehicle occupant's speech for any suitable purpose such as voice dialing, menu navigation, transcription, service requests, vehicle device or device function control, or the like. ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Talwar for an improved system to allow for user query receipt and processing at a vehicle.

Claim 12 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning

Regarding claim 15 Yeracaris teaches A method comprising: 
receiving a natural language query including one or more words [from a vehicle occupant] (fig 5A; col 3 l. 39 – 42: natural language understanding; col 6 l. 33-36; col 8 l. 51-52: customer interacts with the interactive response system; col 9 l. 23-24: customers spoken input; col 13 l. 59-60 user utterance, request for performance of task); 
accessing a collection of natural language modules [at the vehicle], natural language modules being configured to process sets of natural language queries (col 3 l. 39 – 42: interactive response system mixes HSR subsystems with ASR subsystems to facilitate natural language understanding and improve overall capability of voice user interfaces; 
col 3 l. 43-44: ASR proxy is used to implement an IVR system
col 3 l. 51-55: the ASR proxy includes a recognition decision engine and a results decision engine. In a related aspect, these two engines facilitate recognition performance, natural language understanding and recognition and grammar tuning.
col 12 l 56 – col 13 l 2: In a preferred embodiment, IVR system 100 is implemented using multiple available real-time ASRs in support systems 108. In practice, each ASR is found to have strengths and weaknesses, and success in particular areas is usable by iRouter 101 to determine which ASR to use in a particular circumstance, as well as by training subsystem 710 to determine which ASR could benefit from training in a particular circumstance. Currently available ASRs include those from Carnegie Mellon University (Sphinx), Nuance, Dragon, Luquendo, Lumenvox, AT&T, SRI International, Nexidia, Microsoft and Google. As only select ASRs are available for no cost (e.g., under open source licenses), financial considerations may limit the number of ASRs to include in support systems 108.;
col 17 l. 17-20: real-time ASR used to determine business intent;
col 18 l. 19 -20: test ASRs to determine performance levels;
application: natural language module is defined as a module that provides query interpretation); 
identifying a natural language module, from the collection of natural language modules, to interpret the natural language query (col 18 l. 19 -20; col 18 l. 24-27: if an ASR is found to perform sufficiently well … in determining a business meaning, iRouter 101 routes utterances to that ASR far more often ); 
computing an interpretation of the natural language query using the identified natural language module (col 17 l. 17-20; col 18 l. 19 -20; col 18 l. 24-27; col 18 32-35: favor a first ASR for response interpretation for movies or meals (FIG. 5A), and favor a second ASR for response interpretation for seat assignments, plane info, and select other choices shown in FIG. 5B.); and 
returning a response to the natural language query [within the vehicle] using the computed interpretation (fig 5A; col 5 l. 6 interactive response system; col 6 l. 46-47: respond to customer; l. 48-54),
but does not specifically teach where Talwar teaches receiving and responding to a query within a vehicle (27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Talwar for an improved system to allow for user query receipt and processing at a vehicle.


Regarding claim 16 Yeracaris teaches receiving and interpreting a natural language query (fig 5a) but does not specifically teach where Talwar teaches
The method of claim 15, wherein receiving a natural language query comprises receiving a voice query from the vehicle occupant requesting a 3rd party service (27; 52); 
wherein interpreting the natural language query comprises interpreting the natural language query with a car manufacturer specific module (27); and 
wherein using the computed interpretation comprises requesting the 3rd party service (27; 52 – user query and recognition at vehicle for performing task with 3rd party service).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Talwar for an improved system to allow for user query receipt and processing at a vehicle.


Regarding claim 17 Yeracaris teaches The method of claim 15, wherein using the computed interpretation to return a response to the natural language query comprises generating a composite response including: 
performing a command corresponding to the computed interpretation; and 40Attorney Docket No. SOUN-00102 
outputting a command response 
as taught by and rejected for similar rationale and reasoning as claim 2 above;
and where Yeracaris does not teach but Talwar teaches outputting a command response within the vehicle (27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Talwar for an improved system to allow for user query receipt and processing at a vehicle.


Claim 18 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning
Claim 19 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning
Claim 20 recites limitations similar to claim 9 and is rejected for similar rationale and reasoning


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655